DETAILED ACTION
Election/Restriction
Applicant’s election of Group I, claims 18-22 with S. pneumoniae, in the reply filed on 5/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102 
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Emini et al (US Patent No. 9,492,559 B2; filing date 1/15/15).
Emini et al teach immunogenic compositions comprising conjugated capsular polysaccharide antigens.  The specification at Column 2 and claims 1-7 teach that the polysaccharide may be from S. pneumoniae serotypes 1, 4, 5, 6A, 6B, 7F, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F.  It is taught that the carrier protein in the conjugate may be selected from the group consisting of a diphtheria toxoid (D), a tetanus toxoid (T), a pertussis antigen (P), an acellular pertussis antigen (Pa), a hepatitis B virus (HBV) surface antigen (HBsAg), a hepatitis A virus (HAV) antigen, a conjugated Haemophilus influenzae type b capsular saccharide (Hib), and an inactivated poliovirus vaccine (IPV) antigen.  See Claim 10.  Column 6 lines 55-56 teach that the capsular polysaccharides are prepared by standard techniques known in the art.  Colum 8, lines 34-47 teach that chromatography is an optional step and not required.  The specification recites that the individual polysaccharides are typically purified with centrifugation, precipitation, ultra-filtration and/or column chromatography.  These polysaccharides are in ‘substantially pure form’.  Although Emini do not specifically recite the use of silicone dioxide to aid in purification or the steps in instant claims 20-22, the product claimed appears to be identical to that which is instantly claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   The patent teaches that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used, including one which do not use chromatography.
3.	Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated Khandke et al (US Patent No. 9,095,567 B2; filing date 5/25/11).

Khandke et al teach multivalent immunogenic composition comprising a polysaccharide-protein conjugates consisting of pneumococcal capsular polysaccharides from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F, individually conjugated to CRM.sub.197.  See claim 1.  Although Kahndke do not specifically recite the use of silicone dioxide to aid in purification or the steps in instant claims 20-22, the product claimed appears to be identical to that which is instantly claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   The patent teaches that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Emini et al (US Patent No. 9,492,559 B2; filing date 1/15/15), Khandke et al (US Patent No. 9,095,567 B2; filing date 5/25/11) in view of Lees et al (WO 99/39739 A1)  and further in view Rangaswamy (WO 2008/035372), Anonymously Disclosed (referred to as AD below), "A Novel Purification Process for Pneumococcal . Polysaccharide Antigen," IP.COM Disclosure Number: IPCOM000237738D. publication date: July 8, 2014), Suarez et al (App. Environ. Microbio. Feb. 2001. 67(2): 969-971) and Chemlik et al (J. Chromotography A, 790: 93-100. 1997).
The teachings of Emini and Khandke et al are set forth above. However, they do not particularly exemplify the use of silicone dioxide to purify the polysaccharides.
Lees et al discloses purification of capsular polysaccharides from S. pneumoniae.  The reference teaches separation of free protein from capsular polysaccharide-protein conjugate vaccines.  Page 7 recites that a procedure for removing unconjugated or free protein from a liquid mixture that includes a protein-polysaccharide conjugate and/or a polysaccharide component.  Page 8 recites that porous silica particles are very suitable for use as the solid phase with sizes in the range of 1-50 micrometers with 5-10 micrometers being particularly preferred. Pages 8 and 9 disclose commercially available silica material and resins.  It is taught that any suitable method can be used for contacting the restricted-access media material with the liquid material containing the free protein, the protein-polysaccharide conjugate, and/or the polysaccharide. To assure good contact and separation, preferably some sort of mixing or agitating process is provided. Processing the liquid mixture with solid phase material in a batch wise manner is advantageous in some respects because it allows one to incrementally add solid phase material until the desired level of free protein is removed without excessive conjugate binding to the solid phase material, Free protein removal can be monitored between solid phase additions, for example, by HPLC. In this batch system, free protein removal can be readily monitored and controlled.  It is taught that a further processing to remove free polysaccharide may also be employed.  Example 1 on page 15 illustrates removal of unconjugated or free tetanus toxoid protein from a reaction mixture including a tetanus toxoid-Pneumococcal capsular polysaccharide 14 conjugate on a StrataClean silica resin. Examples include the reaction at room temperature, e.g., 20 to 25 Degrees Celsius.
	Although Emini, Khandke and Lees et al does not specifically teach a method for isolated polysaccharide from a solution of lysed cells. It would have been prima facie obvious that lysed cells could be used as evidenced by the following prior art.
Rangaswamy et al discloses removal of proteins from capsular polysaccharide conjugates with silica resins (SiO2) and tetanus toxoid-conjugated pneumococcal polysaccharides.  The polysaccharides are isolated from bacterial broth comprising proteins, nucleic acids and cell walls.  The separation of the polysaccharide, HA, from broth is taught.
AD discloses a purification process for Pneumococcal polysaccharide antigen, and demonstrates with Serotypes 2, 9N,9V,10A,12F,15B,20,22F,23F,33F, ,5,7F,14,17F,18C, 3, 6B, 11A, 19F, and 19A.  Starting from the crude Pneumococcal polysaccharide, the new process involves: 1} dissolution of the sample, 2) pretreatment of the sample, 3) column purification on CaptoTM adhere, a multimodal anion exchanger, and 4) desalting to arrive at the purified polysaccharide.  The sample is first dissolved in 10 mg/ml crude polysaccharide in saturated sodium acetate solution diluted 1:10 and then adjust the pH to 7.0. Depending on the type of polysaccharide, dissolution may require 4-10 hours.  The sample is then lysed using 10% sodium deoxycholate (SDC).   It is noted that the instant specification teaches on page 2, paragraph [0006], that cell lysis can be performed by addition of sodium deoxycholate or an alternate lysing agent. It is taught that the pre-treatment step is key to removal of proteins and nucleic acids.  
Suarez et al teach the purification of capsular polysaccharide of S.pneumoniae type 14 and its purification by chromatography.  The strains of S.pneumoniae was pre-treated which includes lysing cells with sodium deoxycholate (SDC).    See page 969, column 1 and page 970, column 2.
Chmelik et al teach the separation of polysaccharides from mixtures of proteins, nucleic acids and polysaccharides.  They teach using silica gel-size exclusion columns.  Column 1 on page 94 focuses on the use of silica packings with natural or chemically modified polysaccharides. Chemlik utilized commercially available silica columns with particle size of 5um (see page 94, column 2).  It is taught that particles in the range of 5-10 micrometers are sought. On page 99, column 2, it is concluded that unmodified silica columns can be successfully used in size determinations of dextran and, potentially, other polysaccharides.  It is taught that the rigid silica packings have the advantage of working at relatively high flow rates with shorter elution times.  Page 94, column 1, that water, aqueous buffers and mixed solvents such as water-dimethyl sulfoxide, appear to be popular mobile phases in the SEC analysis of polysaccharides. The chromatographic experiments were carried out at room temperature, e.g., 20 to 25 Degrees Celsius.
The claims recite the product-by-process product includes ‘a method for the isolation of polysaccharide by contacting or exposing lysed cells with SiO2’.  This step, e.g., contacting a lysed cell solution with SiO2, does not appear to be any different than what was known in the prior art, e.g., the pre-treatment including lysing of cells and the isolation/separation of polysaccharide using silicon resins or filters.  The prior art cited above teaches that is common to pre-treat cell solutions when purifying polysaccharides which specifically includes lysing the cells.  It was common knowledge in the prior art that cell lysis is the first step in cell fractionation, organelle isolation and protein/polysaccharide extraction and purification.   The AD reference specifically recites that the pre-treatment step of cell lysis is key to removal of proteins and nucleic acids.  The prior art also teaches that Silica resins/gels and columns were commercially available and contain the amount of the ranges in instant claim 22. Chemlik utilized commercially available silica columns with particle size of 5um (see page 94, column 2).  It is taught that particles in the range of 5-10 micrometers are sought which is in the range recited in instant claim 20. Involvement of an inventive step will only be acknowledged in the light of a surprising effect and for claims restricted to the technical features differentiating subject-matter from the prior art and responsible for said surprising effect. Only if conclusive experimental data are provided which support the existence of such a surprising effect, the technical problem may be considered the provision of an improved method of polysaccharide purification.  The current claims and ranges are taught in the prior art references.  The prior art cited teaches that the experiments may be carried out at room temperature, e.g., 20 to 25 Degrees Celsius and also teaches the silica particle size ranges and amounts, with respect to the time range in claim 21, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific time limitation recited in instant claim 21 is for any particular purpose or solve any stated problem and the prior art teaches that polysaccharide separation methods often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the polysaccharide art.
The instant specification teaches that any ‘conventional means’ known in the prior art may be used to separate the polysaccharide from the SiO2.  The prior art references teach some of these conventional means.  It would be obvious that a SiO2 filter alone without additional chromatography could be used as the size exclusion filters were well known in the prior art followed by any chemical or cationic means for further purification.  The claimed method very broadly recites a common known step, e.g., contacting a solution of lysed cells with SiO2, and purification of the polysaccharide.  The claims do not describe a manner of separating SiO2 and any conventional means, as recited in the instant specification, and which often do not include chromatography would have been obvious choices to one of ordinary skill in the art at the time the invention was made.

Prior art not presently relied upon:
Anderson et al (US Patent No. 4,761,283).
	Anderson teaches compositions comprising conjugated capsular S.pneumoniae polysaccharide antigens conjugated to toxoids, including diphtheria toxin and CRM197.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       
/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/17/22